Exhibit 10.15 A.P. PHARMA, INC. MANAGEMENT RETENTION AGREEMENT This Management Retention Agreement (the “Agreement”) is dated as of November 8, 2007, by and between Dr. John Barr (“Employee”) and A.P. Pharma, Inc., a Delaware corporation (the “Company”).This Agreement is intended to provide Employee with certain benefits described herein upon the occurrence of specific events and supercedes an earlier Change of Control Agreement dated March 23, 2005 between the Company and Employee. RECITALS A.The Company’s Board of Directors believes it is in the best interests of the Company and its shareholders to retain Employee and provide incentives to Employee to continue in the service of the Company. B.The Board of Directors further believes that it is imperative to provide Employee with certain benefits upon certain termination of Employee’s employment in connection with an Involuntary Termination or with a Change of Control, which benefits are intended to provide Employee with financial security and provide sufficient income and encouragement to Employee to remain with the Company, notwithstanding the possibility of a Change of Control. D.To accomplish the foregoing objectives, the Board of Directors has directed the Company, upon execution of this Agreement by Employee, to agree to the terms provided in this Agreement. It is therefore agreed as follows 1.At-Will Employment.The Company and Employee acknowledge that Employee’s employment is and shall continue to be at-will, as defined under applicable law, and that Employee’s employment with the Company may be terminated by either party at any time for any or no reason.If Employee’s employment terminates for any reason, Employee shall not be entitled to any payments, benefits, damages, award or compensation other than as provided in this Agreement or otherwise agreed to by the Company.The terms of this Agreement shall terminate upon the earliest of:(i) the date on which Employee ceases to be employed as a corporate officer of the Company, other than as a result of an Involuntary Termination; (ii)the date that all obligations of the parties hereunder have been satisfied.A termination of the terms of this Agreement pursuant to the preceding sentence shall be effective for all purposes, except that such termination shall not affect the payment or provision of compensation or benefits on account of a termination of employment occurring prior to the termination of the terms of this Agreement.The rights and duties created by this Section 1 are contingent upon the Employee’s release of claims against the Company (at the time of termination in a form reasonably satisfactory to the Company) and may not be modified in any way except by a written agreement executed by an officer of the Company upon direction from the Board of Directors. 2.BenefitsUpon Termination of Employment. (a)Severance.In the event that Employee suffers an Involuntary Termination at any timeEmployee will be entitled to receive severance benefits as follows:(i) severance payments during the period from the date of Employee’s termination until the date twelve months after the effective date of the termination (the “Severance Period”) equal to the base salary which Employee was receiving immediately prior to the Involuntary Termination together with (ii) the average bonus paid by the Company to the Employee for services during each of the three 12- month periods prior to Involuntary Termination date, which payments shall be paid during the Severance Period in accordance with the Company’s standard payroll practices; and (iii) continuation of payment by the Company of its portion of the health insurance benefits provided to Employee immediately prior to the Involuntary Termination pursuant to the terms of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law through the earlier of the end of the Severance Period or the date upon which Employee is no longer eligible for such COBRA or other benefits under applicable law. (b)Treatment of Stock Options Upon Involuntary Termination.In the event that Employee suffers an Involuntary Termination under circumstances other than as covered in paragraph 2(c) below, the Employee’s unvested Company stock options shall continue to vest for the 12 month Severance Period following the Involuntary Termination date in accordance with the provisions of the option agreement and plan pursuant to which such option was granted. (c)Treatment of Stock Options Upon a Change of Control.In the event that Employee suffers an Involuntary Termination in connection with or within twelve months following the effective date of a Change of Control, 100% of Employee’s unvested Company stock options shall become immediately vested on such termination date.Except for the accelerated vesting provided by this paragraph 2(c), each such option shall be exercisable in accordance with the provisions of the option agreement and plan pursuant to which such option was granted. (d)Lapseof Restrictions on Restricted Stock Upon Involuntary Termination.In the event that Employee suffers an Involuntary Termination under circumstances other than in connection with or within twelve months following the effective date of a Change of Control, relinquishment of all forfeiture and transfer restrictions on stock previously awarded to the Employee will continue, solely for the duration of the twelve month Severance Period, in accordance with the provisions of the restricted stock agreement relating to such restricted stock. (e)Lapse of Restrictions on Restricted StockUpon a Change of Control.Upon a Change of Control all forfeiture and transfer restrictions on shares of restricted stock previouslyawarded to Employee shall lapse in their entirety. (f)Termination for Cause.Notwithstanding any other provision of this Agreement, if Employee’s employment is terminated for Cause at any time, then Employee shall not be entitled to receive payment of any severance benefits or any continuation or acceleration of stock option vesting or relinquishment of forfeiture and transfer restrictions on restricted stock awards.Employee will receive payment(s) for all salary, bonuses and unpaid vacation accrued as of the date of Employee’s termination of employment. (g)Voluntary Resignation.If Employee voluntarily resigns from the Company under circumstances which do not constitute an Involuntary Termination, then Employee shall not be entitled to receive payment of any severance benefits, or option acceleration, or relinquishment of forfeiture and transfer restrictions.Employee will receive payment(s) for all salary, bonuses and unpaid vacation accrued as of the date of Employee’s termination of employment. 3.Definition of Terms.The following terms referred to in this Agreement shall have the following meanings: (a)“Cause” means any of the following:(i)Employee’s theft, dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or falsification of any Company or Affiliate documents or records; (ii)Employee’s material failure to abide by a Company’s or Affiliate’s code of conduct or other policies (including without limitation, policies relating to confidentiality and reasonable workplace conduct); (iii) Employee’s unauthorized use, misappropriation, destruction or diversion of any tangible or intangible asset or corporate opportunity of the Company or an Affiliate (including, without limitation,Employee’s improper use or disclosure of confidential or proprietary information); (iv)any intentional act byEmployee which has a material detrimental effect on the Company or an Affiliate’s reputation or business; (v) Employee’s repeated failure or inability to perform any reasonable assigned duties after written notice from the Company or an Affiliate(including, without limitation, habitual absence from work for reasons other than illness), and a reasonable opportunity to cure, such failure or inability; (vi)any material breach byEmployee of any employment or service agreement betweenEmployee and the Company or an Affiliate, which breach is not cured pursuant to the terms of such agreement; or (vii)Employee’s conviction (including any plea of guilty or nolo contendere) of any criminal act involving fraud, dishonesty, misappropriation or moral turpitude, or which impairsEmployee’s ability to perform his or her duties with the Company or an Affiliate. (b)“Change in Control” means the occurrence of any of the following: (i)an Ownership Change Event or a series of related Ownership Change Events (collectively, a “Transaction”) in which the stockholders of the Company immediately before the Transaction do not retain immediately after the Transaction, in substantially the same proportions as their ownership of shares of the Company’s voting stock immediately before the Transaction, direct or indirect beneficial ownership of more than fifty percent (50%) of the total combined voting power of the outstanding voting securities of the Company or such surviving entity immediately outstanding after the Transaction, or, in the case of an Ownership Change Event the entity to which the assets of the Company were transferred (the “Transferee”), as the case may be; or (ii)the liquidation or dissolution of the Company. For purposes of the preceding sentence, indirect beneficial ownership shall include, without limitation, an interest resulting from ownership of the voting securities of one or more corporations or other business entities which own the Company or the Transferee, as the case may be, either directly or through one or more subsidiary corporations or other business entities.The Board shall have the right to determine whether multiple sales or exchanges of the voting securities in the Company or multiple Ownership Change Events are related, and its determination shall be final, binding and conclusive.The Board may also, but need not, specify that other transactions or events constitute a Change in Control. (c)“Involuntary Termination” shall include any termination by the Company other than for Cause and Employee’s voluntary termination within sixty days following the occurrence of any of the following events without Employee’s written consent:(i) a material reduction or change in job duties, responsibilities and requirements inconsistent with Employee’s position with the Company and Employee’s prior duties, responsibilities and requirements or a change in Employee’s reporting relationship; (ii) a material reduction of Employee’s base compensation (other than in connection with a general decrease in base salaries for most officers of the successor corporation); or (iii) Employee’s refusal to relocate to a facility or location more than forty miles from the Company’s current location, provided that Employee will not resign due to such change, reduction or relocation without first providing the Company with written notice of the event or events constituting the grounds for his voluntary resignation within thirty days of the initial existence of such grounds and a reasonable cure period of not less than thirty days following the date of such notice. (d)“Ownership Change Event” means the occurrence of any of the following with respect to the Company:(i) the direct or indirect sale or exchange in a single or series of related transactions by the stockholders of the Company of more than fifty percent (50%) of the voting stock of the Company; (ii) a merger or consolidation in which the Company is a party; or (iii)the sale, exchange, or transfer of all or substantially all of the assets of the Company. 4.Limitation and Conditions on Payments. (a)Parachute Payments.In the event that the severance and other benefits provided for in this Agreement to the Employee:(i)constitute “parachute payments” within the meaning of Section280G of the Internal Revenue Code of 1986, as amended (the “Code”); and (ii)but for this Section, would be subject to the excise tax imposed by Section4999 of the Code, then the Employee’s severance benefits under Sections 2(a) and 2(b) shall be payable either: (i)in full; or (ii)as to such lesser amount which would result in no portion of such severance benefits being subject to excise tax under Section4999 of the Code, whichever of the foregoing amounts, taking into account the applicable federal, state and local income taxes and the excise tax imposed by Section4999, results in the receipt by the Employee on an after-tax basis, of the greatest amount of severance benefits under Section 2(a) and 2(b), notwithstanding that all or some portion of such severance benefits may be taxable under Section4999 of the Code.Unless the Company and the Employee otherwise agree in writing, any determination required under this Section4 shall be made in writing by independent public accountants selected by the Company (the “Accountants”), whose determination shall be conclusive and binding upon the Employee and the Company for all purposes.For purposes of making the calculations required by this Section4, the Accountants may make reasonable assumptions and approximations concerning applicable taxes and may rely on reasonable, good faith interpretations concerning the application of Section280G and 4999 of the Code.The Company and the Employee shall furnish to the Accountants such information and documents as the Accountants may reasonably request in order to make a determination under this Section.The Company shall bear all costs the Accountants may reasonably incur in connection with any calculations contemplated by this Section4. (b)Release Prior to Receipt of Benefits.Prior to the receipt of any benefits under this Agreement, Employee shall execute a release of claims agreement (the “Release”) in the form provided by the Company.Such Release shall specifically relate to all of Employee’s rights and claims in existence at the time of such execution and shall confirm Employee’s obligations under the Company’s standard form of proprietary information agreement. 5.Section 409A.Notwithstanding any provision of this Agreement to the contrary, if, at the time of Employee’s termination of employment with the Company, Employee is a “specified employee” (as defined in Section 409A of the Code) and the deferral of the commencement of any severance payments or benefits otherwise payable pursuant to this Agreement as a result of such termination of employment is necessary in order to prevent any accelerated income recognition or additional tax under Section 409A of the Code, then the Company will not commence any payment of any such severance payments or benefits otherwise required hereunder (but without any reduction in such payments or benefits ultimately paid or provided to Employee) that (a) will not and may not under any circumstances, regardless of when such termination occurs, be paid in full by March 15 of the year following Employee’s termination of employment,and (b) are in excess of the lesser of (i) two times Employee’s then annual compensation or (ii) two times the limit on compensation then set forth in Section 401(a)(17) of the Code and will not be paid by the end of the second calendar year following the year in which the termination occurs, until the first payroll date that occurs after the date that is six months following Employee’s “separation of service” with the Company (as defined under Code Section 409A).If any payments are delayed due to such requirements, such amounts will be paid in a lump sum to Employee on the earliest of (x) the Employee’s death following the date of Employee’s termination of employment with the Company or (y) the first payroll date that occurs after the date that is six months following Employee’s “separation of service” with the Company.For these purposes, each severance payment or benefit is designated as a separate payment or benefit and will not collectively be treated as a single payment or benefit.This paragraph is intended to comply with the requirements of Section 409A of the Code so that none of the severance payments and benefits to be provided hereunder will be subject to the additional tax imposed under Section 409A of the Code and any ambiguities herein will be interpreted to so comply.Employee and the Company agree to work together in good faith to consider amendments to this Agreement and to take such reasonable actions which are necessary, appropriate or desirable to avoid imposition of any additional tax or income recognition prior to actual payment to Employee under Section 409A of the Code.Notwithstanding anything to the contrary contained herein, to the extent that any amendment to this Agreement with respect to the payment of any severance payments or benefits would constitute under Code Section 409A a delay in a payment or a change in the form of payment, then such amendment must be done in a manner that complies with Code Section 409A(a)(4)(C). 6.Conflicts.Employee represents that Employee’s performance of all the terms of this Agreement will not breach any other agreement to which Employee is a party.Employee has not, and will not during the term of this Agreement, enter into any oral or written agreement in conflict with any of the provisions of this Agreement.Employee further represents that Employee is entering into or has entered into an employment relationship with the Company of Employee’s own free will and that Employee has not been solicited as an employee in any way by the Company. 7.Successors.Any successor to the Company (whether direct or indirect and whether by purchase, lease, merger, consolidation, liquidation or otherwise) to all or substantially all of the Company’s business and/or assets shall assume the obligations under this Agreement and agree expressly to perform the obligations under this Agreement in the same manner and to the same extent as the Company would be required to perform such obligations in the absence of a succession.The terms of this Agreement and all of Employee’s rights hereunder and thereunder shall inure to the benefit of, and be enforceable by, Employee’s personal or legal representatives, executors, administrators, successors, heirs, distributees, devisees and legatees. 8.Notice.Notices and all other communications contemplated by this Agreement shall be in writing and shall be deemed to have been duly given when personally delivered or when mailed by U.S. registered or certified mail, return receipt requested and postage prepaid.Mailed notices to Employee shall be addressed to Employee at the home address which Employee most recently communicated to the Company in writing.In the case of the Company, mailed notices shall be addressed to its corporate headquarters, and all notices shall be directed to the attention of its Secretary. 9.Miscellaneous Provisions. (a)No Duty to Mitigate.Employee shall not be required to mitigate the amount of any payment contemplated by this Agreement (whether by seeking new employment or in any other manner), nor shall any such payment be reduced by any earnings that Employee may receive from any other source. (b)Waiver.No provision of this Agreement shall be modified, waived or discharged unless the modification, waiver or discharge is agreed to in writing and signed by Employee and by an authorized officer of the Company (other than Employee).No waiver by either party of any breach of, or of compliance with, any condition or provision of this Agreement by the other party shall be considered a waiver of any other condition or provision or of the same condition or provision at another time. (c)Whole Agreement.No agreements, representations or understandings (whether oral or written and whether express or implied) which are not expressly set forth in this Agreement have been made or entered into by either party with respect to the subject matter hereof.This Agreement supersedes any agreement of the same title and concerning similar subject matter dated prior to the Effective Date, and by execution of this Agreement both parties agree that any such predecessor agreement shall be deemed null and void. (d)Choice of Law.The validity, interpretation, construction and performance of this Agreement shall be governed by the laws of the State of California without reference to conflict of laws provisions. (e)Severability.If any term or provision of this Agreement or the application thereof to any circumstance shall, in any jurisdiction and to any extent, be invalid or unenforceable, such term or provision shall be ineffective as to such jurisdiction to the extent of such invalidity or unenforceability without invalidating or rendering unenforceable the remaining terms and provisions of this Agreement or the application of such terms and provisions to circumstances other than those as to which it is held invalid or unenforceable, and a suitable and equitable term or provision shall be substituted therefore to carry out, insofar as may be valid and enforceable, the intent and purpose of the invalid or unenforceable term or provision. (f)Arbitration.Any dispute or controversy arising under or in connection with this Agreement may be settled at the option of either party by binding arbitration in the County of San Mateo, California, in accordance with the rules of the American Arbitration Association then in effect.Judgment may be entered on the arbitrator’s award in any court having jurisdiction.Punitive damages shall not be awarded. (g)Legal Fees and Expenses.The parties shall each bear their own expenses, legal fees and other fees incurred in connection with this Agreement. (h)No Assignment of Benefits.The rights of any person to payments or benefits under this Agreement shall not be made subject to option or assignment, either by voluntary or involuntary assignment or by operation of law, including (without limitation) bankruptcy, garnishment, attachment or other creditor’s process, and any action in violation of this Section 8(h) shall be void. (i)Employment Taxes.All payments made pursuant to this Agreement will be subject to withholding of applicable income and employment taxes. (j)Assignment by Company.The Company may assign its rights under this Agreement to an affiliate, and an affiliate may assign its rights under this Agreement to another affiliate of the Company or to the Company.In the case of any such assignment, the term “Company” when used in a section of this Agreement shall mean the corporation that actually employs the Employee. (k) Counterparts.This Agreement may be executed in counterparts, each of which shall be deemed an original, but all of which together will constitute one and the same instrument. (l)Renewal.This Agreement shall remain in effect until December 31, 2008 and shall be automatically renewed for additional one year periods unless not later than three months prior to December 31st of any year either party gives written notice to the other party of the intention to terminate the Agreement effective December 31st of that year. The parties have executed this Agreement on the date first written above. A.P. PHARMA, INC. By: Name: Title: EMPLOYEE Signature: Dr. John Barr Address:
